DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 1, US20100234182A1 to Hoffman et al. (hereinafter “Hoffman”), the closest prior art of record, discloses a fixed-sensor finger action detecting glove comprising (US20100234182A1 to Hoffman et al. Fig. 1 neurological device 100): a glove body having a side surface (Fig. 2 top surface 128); a hand back section formed on the side surface of the glove body (Fig. 2 platform 115); and five finger back sections formed on the side surface of the glove body and connecting to the hand back section (See Fig. 2 each top of the sleeve 130 is taken to be a finger back section); a sensing assembly mounted on the hand back section of the glove body (Fig. 1 data device 228); multiple covering sheets mounted on the finger back sections respectively (Fig. 1 elongate pocket 130 on each finger); each one of the covering sheets and the corresponding finger back section forming a passage surrounded by the covering sheet and the finger back section (each one the finger sleeves forms a passage where the top of the sleeve and finger back section), and  multiple fixing bases mounted in the passages respectively and being made of a flexible material (Fig. 2 each groove 135 serves as a fixing base); each one of the fixing bases being in a strip shape and having two limiting walls spaced apart and extending along the corresponding passage (Fig. 2 grooves 135 each have a strip shape and there are two limiting walls naturally formed by the grooves); multiple sensors mounted through the passages respectively (Fig. 1 sensors 222 and 224 are in each sleeve section); each one of the sensors located between the two limiting walls of the fixing base in the corresponding passage (Paragraph 0047 discloses the sensors may be attached to each strut, and each strut fits into grooves which has two side walls), two ends of each one of the sensors being an inner end and an outer end respectively, the inner end of the sensors connecting to the sensing assembly (Paragraph 0048 discloses sensors 222, 224, and 226 may be directly hardwired to data device 228; Examiner notes the end of a sensor closest to the fingertips is considered an outer end and the end of a sensor closest to the wrist is the inner end), a fixing unit mounted on an end of the finger back section corresponding to said sensor (Fig. 2 attachment mechanism 126; Paragraph 0041 discloses the struts [and therein sensors] are attached to platform 115 via attachment mechanism); and the fixing unit detachably combined with each other (Fig. 2 attachment mechanism 126, screws 151 & 153; Paragraph 0042 discloses the struts are detachably connected sliders that are part of the attachment mechanism). 	However, Hoffman does not disclose wherein the passage has two openings on two ends thereof; the sensors each being in a strip shape; fixing assembles corresponding in position to the sensors having a first fixing unit mounted on the outer end of the corresponding sensor; and first fixing unit detachably combined to the second fixing unit. Furthermore, it would not have been obvious to make such modifications. The device of Hoffman has struts (Fig. 2 elements 118, 120, 122, and 124) which are releasably attached to a platform (Fig. 2 element 115) that is secured through an attachment mechanism (Fig. 2 element 126), and the struts are mounted upon sliders (Fig. 2 element 129) via screws (Fig. 2 elements 151 and 153). The device then functions through springs (Fig. 2 element 137) which help the user make a fist or close their hand (Paragraph 0041). The sensors and struts are enclosed by finger sleeves (Fig. 2 element 130 on each finger) and have no opening at a distal [fingertip] end. To modify the device of Hoffman to have openings at both ends of the passage with fixing units at the outer end would compromise functionality of the device as the screws and spring setup allow for backward/forward motion of each strut. If Hoffman was modified to include the outer end fixing assemblies the struts would not be able to move and thus functionality would be destroyed without significant redesign of the device. Absent any new prior art reference, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make such modifications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-9993891-B2 to Wiryadinata; US-9918504-B1 to Johnson; US-9387112-B2 to Bryant; US-6701296-B1 to Kramer; US-6325768-B1 to Williams; US-5442729-A to Kramer; US-20190133463-A1 to Kobayashi; US-20190099123-A1 Zambriski; US-20190038222-A1 to Krimon; US-20180364804-A1 to Hoen; US-20180340847-A1 to Pan; US-20180303698-A1 Wijesundara; US-20180263563-A1 to McMillen; US-20180193699-A1 to DeBates; US-20170319430-A1 to Shadduck; US-20170266075-A1 to Becchi; US-20170215495-A1 to Okumiya; US-20160193101-A1 to Pu; US-20160162022-A1 to Seth; US-20160161301-A1 to Guenther; US-20160089571-A1 to Wesley; US-20150374575-A1 to Kamper; US-20150141206-A1 James; US-20140257159-A1 to Kelly; US-20120157263-A1 to Sivak; US-20120144554-A1 to Thellmann; and US-20120029399-A1 to Sankai.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785